Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 1 of 17 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


MILISSA MAZZITELLI,

             Plaintiff,                       Case No.:
v.

SUN PRINT MANAGEMENT, LLC,

           Defendant.
___________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, MILISSA MAZZITELLI, by and through her

undersigned counsel and sues the Defendant, SUN PRINT MANAGEMENT, LLC

(hereinafter referred to “Defendant”) and states as follows:

                          JURISDICTION AND VENUE

        1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1367.

        2.   Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).




                                     Page 1 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 2 of 17 PageID 2




                                       PARTIES

      3.     Plaintiff, MILISSA MAZZITELLI, is an adult resident of Pasco

County, Florida. At all times material, Plaintiff was an employee of Defendant

within the meaning of the Title VII of the Civil Rights Act of 1964 and the Florida

Civil Rights Act.

      4.     Defendant, SUN PRINT MANAGEMENT, LLC, is a Florida Limited

Liability Company authorized and doing business in this Judicial District. At all

times material, SUN PRINT MANAGEMENT, LLC, employed Plaintiff. At all

times material, Defendant employed the requisite number of employees and,

therefore, is an employer as defined by the Title VII of the Civil Rights Act of 1964

and the Florida Civil Rights Act.

                            GENERAL ALLEGATIONS

      5.     At all times material, Defendant acted with malice and reckless

disregard for Plaintiff’s federal and state protected rights.

      6.     At all times material, Plaintiff was qualified to perform her job duties

within the legitimate expectations of her employer.

      7.     Plaintiff has retained the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

      8.     Plaintiff requests a jury trial for all issues so triable.




                                       Page 2 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 3 of 17 PageID 3




                     ADMINISTRATIVE PREREQUISITES

      9.     On May 26, 2020, Plaintiff timely filed her Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”).

      10.    On January 20, 2021, the EEOC issued a Dismissal and Notice of

Rights related to Plaintiff’s Charge of Discrimination. This Complaint is filed

within ninety (90) days of the issuance of the Dismissal and Notice of Rights;

therefore, Plaintiff has met all conditions precedent to filing this Complaint.

      11.    Plaintiff has satisfied all conditions precedent, therefore jurisdiction

over this claim is appropriate pursuant to Chapter 760, Florida Statutes, because

more than one-hundred and eighty (180) days have passed since the filing of the

Charge.

                           FACTUAL ALLEGATIONS

      12.    Plaintiff is a 35-year-old lesbian female and practicing Catholic.

      13.    On approximately May 7, 2017, Plaintiff began her employment with

Defendant as an Administrator. Plaintiff performed her job well and did not have

any documented discipline until she reported harassment and discrimination in

the workplace.

      14.    On March 6, 2019 (Ash Wednesday), Plaintiff returned to work after

attending Catholic mass, still wearing her ashes.       Plaintiff’s co-worker, Judy


                                     Page 3 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 4 of 17 PageID 4




Oswald, saw Plaintiff’s ashes and said to another co-worker, Jason McGonnell:

“why would she have that on her forehead? She is going to hell because she is a

lesbian.”

      15.    Plaintiff’s co-worker, Noemi Carrero, overheard the discriminatory

comment and emailed Nikolle Smith (Vice President of Operations) to oppose the

behavior.

      16.    Smith spoke with Plaintiff by phone and asked if Plaintiff heard

anything inappropriate said about her. Before Plaintiff answered, Smith told

Plaintiff to be honest. Plaintiff told Smith that she overheard Oswald make the

statement in paragraph 14.

      17.    Smith told Plaintiff that she would address the issue immediately

unless Jack Thompson (Chief Financial Officer) did not address it before she

returned to the office. No one followed up with Plaintiff and Plaintiff is unaware

if anyone addressed the issue.

      18.    In or around September 2019, Jason McGonnell began sexually

harassing Plaintiff on a consistent, nearly daily basis.

      19.    McGonnell made comments about Plaintiff’s breasts and buttocks

and talked about how he wanted to be in a relationship with Plaintiff. Examples

of the repeated comments, include, but are not limited to:




                                      Page 4 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 5 of 17 PageID 5




            a.     McGonnell told Plaintiff how good her breasts looked in the

                   shirts she wore;

            b.     McGonnell told Plaintiff that he liked certain shirts that she

                   wore because they made Plaintiff’s “boobs look bigger”;

            c.     McGonnell told Plaintiff that her “ass” looked good in the jeans

                   that she wore;

            d.     McGonnell told Plaintiff that she was “beautiful” and

                   “smell[ed] good”;

            e.     McGonnell said that it was “too bad” that Plaintiff was gay;

            f.     McGonnell said “damn Milissa, it’s a shame you like women”;

                   and

            g.     McGonnell said that the reason Plaintiff was having heart

                   issues was because he made Plaintiff’s “heart race” with all of

                   his flattering comments.

      20.   Plaintiff repeatedly told McGonnell to stop the harassment, but he

refused.

      21.   As a result, in or around October 2019, Plaintiff reported the sexual

harassment to Bill Crane (National Technical Supervisor). Crane told Plaintiff that

he would “handle it.”




                                      Page 5 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 6 of 17 PageID 6




      22.    To Plaintiff’s understanding, Crane contacted Gina Smith (Project

Manager), who in turn informed Nikolle Smith, who then informed Thompson.

      23.    Crane got back to Plaintiff and only told Plaintiff that Thompson

spoke with McGonnell; however, Crane did not provide Plaintiff with any details

or whether McGonnell was facing any consequences.

      24.    The only other time that Plaintiff heard something about her

complaint is when Plaintiff overheard co-workers commenting that she should not

have said anything and should “get over it.”

      25.    For a short period of time (approximately one month), McGonnell

stopped making the comments.

      26.    However, in or around November 2019, McGonnell’s sexual

harassment started again.

      27.    As Plaintiff did before, she told McGonnell to stop, but he refused.

      28.    At that point, Plaintiff realized that it was futile to make another

complaint.   Besides Defendant not taking the prior acts of harassment and

discrimination seriously, Plaintiff also learned that McGonnell is friends with one

of Defendant’s owners, Steve Miklos.       Moreover, Plaintiff’s co-workers were

witnessing the behavior and it did not seem to deter McGonnell.




                                    Page 6 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 7 of 17 PageID 7




      30.    Additionally, following Plaintiff’s complaint, Nikolle Smith and Gina

Smith told a friend of Plaintiff’s spouse that Plaintiff was cheating on her and

having sex with a co-worker.

      31.    On or about January 14, 2020, Plaintiff was issued a written

reprimand by Nikolle Smith for being on her cell phone. Plaintiff was surprised

by the written reprimand because Plaintiff’s co-workers regularly used their cell

phones and were not issued written reprimands. Plaintiff did not use her cell

phone any more than any of her co-workers.

      32.    On February 14, 2020, Plaintiff was terminated from her job with

Defendant. Nikolle Smith did not provide Plaintiff with a reason for her

termination besides telling Plaintiff that the “decision was made to let you go.”

                                   COUNT I
                         TITLE VII—SEX HARASSMENT

      33.    Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).

      34.    Plaintiff, a female, is a member of a protected class under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

      35.    The aforementioned actions by Jason McGonnell constitute

unwelcome sex-based harassment.

      36.    The harassment was sufficiently severe or pervasive to alter the terms

and conditions of Plaintiff’s employment.

                                      Page 7 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 8 of 17 PageID 8




       37.    Defendant knew or should have known of the harassment of Plaintiff.

       38.    The aforementioned actions created a hostile environment and

constitute discrimination on the basis of gender/sex, in violation of Title VII.

       39.    The sex-based harassment and conduct of McGonnell created a

hostile work environment which interfered with Plaintiff’s ability to perform her

job.

       40.    Defendant’s actions were intentional and encouraged an environment

where degradation based on sex was common and tolerated.

       41.    Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federally-protected

rights of Plaintiff.

       42.    As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

              a.       Back pay and benefits;

              b.       Prejudgment interest on back pay and benefits;

              c.       Front pay and benefits;

              d.       Compensatory damages for emotional pain and suffering,

                       inconvenience, loss of enjoyment of life and humiliation;

              e.       Punitive damages;


                                        Page 8 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 9 of 17 PageID 9




             f.     Attorneys’ fees and costs;

             g.     Injunctive relief; and

             h.     For any other relief this Court deems just and equitable.

                              COUNT II
             FLORIDA CIVIL RIGHTS ACT—SEX HARASSMENT

       43.   Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).

       44.   Plaintiff, a female, is a member of a protected class under the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

       45.   The aforementioned actions by Jason McGonnell constitute

unwelcome sex-based harassment.

       46.   The harassment was sufficiently severe or pervasive to alter the terms

and conditions of Plaintiff’s employment.

       47.   Defendant knew or should have known of the harassment of Plaintiff.

       48.   The aforementioned actions created a hostile environment and

constitute discrimination on the basis of gender/sex, in violation of the Florida

Civil Rights Act.

       49.   The sex-based harassment and conduct of McGonnell created a

hostile work environment which interfered with Plaintiff’s ability to perform her

job.



                                      Page 9 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 10 of 17 PageID 10




       50.   Defendant’s actions were intentional and encouraged an environment

where degradation based on sex was common and tolerated.

       51.   Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       52.   As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.




                                    Page 10 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 11 of 17 PageID 11




                                      COUNT III
                         TITLE VII - SEX DISCRIMINATION

       53.      Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).

       54.      Plaintiff, a female, is a member of a protected class under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

       55.      By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on account of her sex by

terminating Plaintiff’s employment.

       56.      Defendant’s adverse employment action toward Plaintiff was

motivated by sex-based considerations.

       57.      Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

       58.      Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federal-protected rights

of Plaintiff.

       59.      As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against

Defendant:

                a.    Back pay and benefits;

                                       Page 11 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 12 of 17 PageID 12




             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.

                              COUNT IV
            FLORIDA CIVIL RIGHTS ACT - SEX DISCRIMINATION

      60.    Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).

      61.    Plaintiff, a female, is a member of a protected class under the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

      62.    By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on account of her sex by

terminating Plaintiff’s employment.

      63.    Defendant’s adverse employment action toward Plaintiff was

motivated by sex-based considerations.

      64.    Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

                                     Page 12 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 13 of 17 PageID 13




       65.   Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       66.   As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against

Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.

                                 COUNT V
                          TITLE VII – RETALIATION

       67.   Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).



                                    Page 13 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 14 of 17 PageID 14




       68.    Plaintiff engaged in protected activity by opposing an employment

practice made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e, et seq. (“Title VII”).      Specifically, Plaintiff opposed sex/gender and

religious-based harassment and discrimination by making reasonable, good-faith

complaints regarding the same.

       69.    In retaliation for engaging in protected activity, Plaintiff suffered

adverse employment actions when she was reprimanded, defamed, and

discharged by Defendant.

       70.    Stated differently, the adverse employment actions suffered by

Plaintiff at the hands of Defendant are causally connected to her opposition and

resistance of sex/gender and religious-based harassment and discrimination.

       71.    The aforementioned actions by Defendant constitute retaliation by

Defendant in violation of Title VII of the Civil Rights Act of 1964.

       72.    Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federally-protected

rights of Plaintiff.

       73.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

              a.       Back pay and benefits;


                                       Page 14 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 15 of 17 PageID 15




            b.     Prejudgment interest on back pay and benefits;

            c.     Front pay and benefits;

            d.     Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

            e.     Punitive damages;

            f.     Attorneys’ fees and costs;

            g.     Injunctive relief; and

            h.     For any other relief this Court deems just and equitable.

                                COUNT VI
                 FLORIDA CIVIL RIGHTS ACT—RETALIATION

      74.   Plaintiff, MILISSA MAZZITELLI, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through thirty-two (32).

      75.   Plaintiff engaged in protected activity by opposing an employment

practice made unlawful by the Florida Civil Rights Act, Chapter 760, Florida

Statutes (“FCRA”). Specifically, Plaintiff opposed sex/gender and religious-based

harassment and discrimination by making reasonable, good-faith complaints

regarding the same.

      76.   In retaliation for engaging in protected activity, Plaintiff suffered

adverse employment actions when Plaintiff was reprimanded, defamed and

discharged by Defendant.



                                    Page 15 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 16 of 17 PageID 16




       77.   Stated differently, the adverse employment actions suffered by

Plaintiff at the hands of Defendants are causally connected to her opposition and

resistance of sex/gender and religious-based harassment and discrimination.

       78.   The aforementioned actions by Defendant constitute retaliation by

Defendant in violation of the Florida Civil Rights Act.

       79.   Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       80.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.


                                    Page 16 of 17
Case 8:21-cv-00357-TPB-TGW Document 1 Filed 02/12/21 Page 17 of 17 PageID 17




                         DEMAND FOR JURY TRIAL

      81.    Plaintiff, MILISSA MAZZITELLI, demands a trial by jury on all

issues so triable.

             DATED this 12th day of February 2021.

                               FLORIN GRAY BOUZAS OWENS, LLC

                               /s/Gregory A. Owens_____________
                               GREGORY A. OWENS, ESQUIRE
                               Florida Bar No.: 51366
                               greg@fgbolaw.com
                               WOLFGANG M. FLORIN, ESQUIRE
                               Florida Bar No.: 907804
                               wolfgang@fgbolaw.com
                               16524 Pointe Village Drive, Suite 100
                               Lutz, Florida 33558
                               (727) 254-5255
                               (727) 483-7942 (fax)
                               Trial Attorneys for Plaintiff




                                   Page 17 of 17
